The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 5, 2014

                                       No. 04-13-00873-CR

                                  Waylin Lee WIEDENFELD,
                                           Appellant

                                                 v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 25th Judicial District Court, Guadalupe County, Texas
                                  Trial Court No. 10-1207-CR
                           Honorable Gary L. Steel, Judge Presiding

                                         ORDER
        The appellant’s brief was originally due to be filed on April 4, 2014. The appellant’s first
motion for extension of time was granted, extending the deadline for filing the brief to May 5,
2014. On May 2, 2014, the appellant filed a motion requesting an additional extension of time to
file the brief until June 4, 2014, for a total extension of sixty days. The motion is GRANTED.
THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANT WILL BE
GRANTED. The Appellant’s brief must be filed by June 4, 2014.


                                                      _________________________________
                                                      Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of May, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court